Lawrence, Judge:
The proper value for dutiable purposes of certain wire strand, imported from Japan, forms the subject of the above-enumerated appeal for a reappraisement.
Said appeal has been submitted for decision upon a written stipulation of fact agreed to by the parties, the pertinent portion of which reads as follows:
That the merchandise covered by the appeal to reappraisement referred to above consists of wire strand exported from Japan on or about December 4, 1958; that wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of the shipment of wire strand covered by this appeal to reappraisement, the prices at which wire strand such as or similar to the wire strand described on the invoice covered by the instant appeal to reappraisement were freely sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $268, per metric ton for wire strand of % inch diameter and $268. per metric ton for wire strand of %6 inch diameter (United States funds).
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the wire strand in issue and that said value is $268 per metric ton for wire strand of %-inch diameter and $268 per metric ton for wire strand of %6-inch diameter (United States funds).
Judgment will issue accordingly.